                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


TINA TAYLOR,

               Plaintiff,

v.                                                         CIVIL ACTION NO. 5:19-cv-00117

ANDREW SAUL
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

               Pending are Plaintiff’s Brief in Support of Judgment on the Pleadings [Doc. 13],

filed June 10, 2019, and the Defendant’s (“Commissioner”) Brief in Support of Judgment on the

Pleadings/Defendant’s Decision [Doc. 16], filed July 15, 2019. This action was previously referred

to United States Magistrate Judge Cheryl A. Eifert for submission of proposed findings and a

recommendation (“PF&R”). Magistrate Judge Eifert filed her PF&R on October 3, 2019.

Magistrate Judge Eifert recommended that the Court deny Plaintiff’s request for Judgment on the

Pleadings; grant the Commissioner’s Request for Judgment on the Pleadings; affirm the

Commissioner’s decision, and dismiss this action, with prejudice, and remove it from the Court’s

docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on October 21, 2019. No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 17], DENIES Plaintiff’s request

for Judgment on the Pleadings, GRANTS the Commissioner’s request for Judgment on the

Pleadings [Doc. 16], AFFIRMS the Commissioner’s decision, and DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: December 11, 2019




                                                 2
